Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 1 September 2020, 15 June 2021, and 23 September 2021 have been entered. Applicant’s amendment of the specification filed 17 August 2020 has been entered.

Election/Restriction
Applicant’s election of the species: wherein the disease is osteoporosis, in the reply filed on 4 November 2021 is acknowledged.
Claims 1-30 are cancelled. Claims 31-40 are pending and under examination to the extent they read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification

Applicant’s amendment of the specification, filed 17 August 2020, does not include the foreign application, GB 1802486.9, filed 15 February 2018.
The specification contains an embedded hyperlink and/or other form of browser-executable code (for example, at p. 10, line 3, and p. 11, line 4). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-35 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 31 recites “A method for the treatment of a bone fracture or bone defect comprising administering a therapeutically effective amount of an inhibitor of gremlin-1 activity.” Depending claims 32 and 37 further limit “wherein the inhibitor is an anti-gremlin-1 antibody or functionally active fragment, variant or derivative thereof”, and “wherein the antibody binds to an epitope on gremlin-1 comprising at least one residue selected from Ile131, Lys147, Lys148, Phel49, Thr150, Thri51, Arg169, Lys174 and Gln175”; and depending claims 34 and 35 recite “wherein the antibody comprises at least one HCDR sequence selected from SEQ ID NOs: 3, 4, 5 and 6 and/or at least one LCDR sequence selected from SEQ ID NOs: 7, 8 and 9”, and “wherein the antibody comprises a heavy chain variable region (HCVR) of SEQ ID NO: 10 and/or a light chain variable region (LCVR) of SEQ ID NO: 11”.
The instant claims encompass the use of a genus of inhibitors of gremlin-1 activity, including antibodies defined by the antigen or partial of the epitope and antibodies defined by partial of the CDRs sequences. However, the specification fails to provide adequate written description and evidence of possession of the genus. 
Regarding “inhibitors of gremlin-1 activity”, the specification describes that “An inhibitor of gremlin-1 activity according to the present invention is an agent that reduces or blocks the activity of gremlin-1. Inhibitors according to the present invention may partially or completely inhibit gremlin-1 activity. Inhibitors of use in the present invention include without limitation, inhibitors that are capable of binding to gremlin-1 or to a nucleic acid molecule encoding gremlin-1, or are capable of inhibiting the expression of gremlin-1. Such inhibitors may be, without limitation, proteins, polypeptides, peptides, peptidomimetics, nucleic acids (e.g. DNA, RNA, antisense RNA and siRNA), carbohydrates, lipids, and small molecules.” (at p. 4, lines 21-28) The specification does not teach the structural characteristics of the genus of molecules that reduce or block the activity of gremlin-1, and there is no teachings regarding the correlation of structure and function. Further, the specification does not provide a representative number of species for the genus. Park et al. (Br. J. Cancer, 2020, Vol. 123(6):988-999) recently discloses that the germlin-1 (GREM1) and oestrogen-related receptor a (ERR) axis plays an important role in the regulation of GREM1 and the progression of breast cancer. Park et al. teaches that ERR directly interacts with the GREM1 promoter and increases the expression of GREM1, and GREM1 also enhances the promoter activity of ESRRA encoding ERR, comprising a positive feedback loop (see Abstract). The inhibitors of gremlin-1 activity encompassed by the present claims would also include those molecules that regulate the GREM1- ERR axis. Clearly, Applicant does not show evidence of possession of these molecules. 
Regarding the antibodies defined by the antigen or partial of the epitope, the specification discloses the antibody “Ab7326” (PB376), which binds to and blocks the activity of gremnin-1. Ab7326 has HCDR1 set forth in SEQ ID NO: 3 or 4, HCDR2 set forth in SEQ ID NO: 5, HCDR3 set forth in SEQ ID NO: 6, LCDR1 set forth in SEQ ID NO: 7, LCDR2 set forth in SEQ ID NO: 8, and LCDR3 set forth in SEQ ID NO: 9. Except for antibodies comprising these six CDRs, the specification does not teach the structures of the genus of antibodies that inhibit the activity of gremlin-1. Merely providing the antigen or epitope alone does not meet the written description requirement for the claimed antibody. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) (emphasis added). The instant specification does not provide adequate written description for the antibody itself. Therefore, the skilled artisan would not recognize that Applicant was in possession of the genus of the antibodies as claimed.
Regarding the antibodies defined by partial of the full set of six CDRs (claims 34 and 35), the skilled artisan cannot envision the structures of these antibodies. It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy chain and light chain variable regions of a given antibody, each of which includes three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope; and the conformation of the CDRs, as well as framework residues, influences binding (see Knappik et al., J. Mol. Biol., 2000, Vol. 296(1):57-86). One skill in the art cannot predict the structural or functional features of plethora of antibodies that are defined by less than the full set of six CDRs.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teaching regarding the correlation of structure and function, nor identification of any particular structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of the inhibitors or antibodies that inhibit gremlin-1 activity, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only the antibodies comprising the six CDRs (i.e., HCDR1 set forth in SEQ ID NO: 3 or 4, HCDR2 set forth in SEQ ID NO: 5, HCDR3 set forth in SEQ ID NO: 6, LCDR1 set forth in SEQ ID NO: 7, LCDR2 set forth in SEQ ID NO: 8, and LCDR3 set forth in SEQ ID NO: 9), but not the full scope of the claimed inhibitors or antibodies, are adequately described in the disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 31-33, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (EP 2 826 790 A1, Pub. Date; Jan. 21, 2015).
Kim et al. teaches a method for treating cancer, including bone cancer, comprising administering to a subject in need thereof an antibody that can inhibit gremlin-1 [0035] [0036]. Bone cancer meets the limitation as a bone defect. Kim et al. teaches that single-chain variable fragment (scFv) may also be used [0016]. 
Therefore, Kim et al. anticipates the instant claims.

Claims 31 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebald et al. (EP 1 571 159 A1, Pub. Date; Sep. 7, 2005).
Sebald et al. teaches the use of human BMP-2 muteins, e.g., the L51P mutein, to treat osteoporosis and bone fractures, including non-healing fractures ([0024] [0081] [0082]. Sebald et al. teaches that the BMP-2 L51P mutein acts as an antagonist of Gremlin and inhibits its activity (see Example 6).
Therefore, Sebald et al. anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-37, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51, 52 and 58-65 of co-pending Application No. 17/253,660 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘660 application are drawn to a method of treating a cancer comprising administering a therapeutically effective amount of an anti-gremlin-1 (GREM1) antagonist to a subject in need thereof, wherein the cancer includes bone-resident cancer and osteosarcoma (bone cancer), and wherein the anti-gremlin-1 (GREM1) antagonist is an anti-gremlin-1 antibody comprising a HCDR1/HCDR2/HCDR3/LCDR1/LCDR2/LCDR3 sequence combination of SEQ ID NOs: 4/5/6/7/8/9 or SEQ ID NOs: 3/5/6/7/8/9 (the sequences are identical to the same SEQ ID NOs recited in the instant claims). Therefore, the claims of the ‘660 application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 1, 2021